11-5264
         Jin v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A089 905 846
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of March, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SHOUCHANG JIN,
14                Petitioner,
15
16                       v.                                     11-5264
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Leslie McKay,
28                                     Assistant Director; Kristofer R.
29                                     McDonald, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Shouchang Jin, a native and citizen of the People’s

10   Republic of China, seeks review of a November 21, 2011,

11   decision of the BIA affirming the October 15, 2009, decision

12   of Immigration Judge (“IJ”) Alan Vomacka, which denied his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re

15   Shouchang Jin, No. A089 905 846 (B.I.A. Nov. 21, 2011),

16   aff’g No. A089 905 846 (Immig. Ct. N.Y. City Oct. 15, 2009).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision as supplemented by the BIA.    See Yan Chen

21   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

22   applicable standards of review are well-established.     See

23   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

24   562 F.3d 510, 513 (2d Cir. 2009).   For asylum applications



                                  2
 1   such as Jin’s, governed by the amendments made to the

 2   Immigration and Nationality Act by the REAL ID Act of 2005,

 3   the agency “may rely on any inconsistency or omission in

 4   making an adverse credibility determination as long as the

 5   ‘totality of the circumstances’ establishes that an asylum

 6   applicant is not credible.”   Xiu Xia Lin v. Mukasey, 534

 7   F.3d 162, 167 (2d Cir. 2008) (per curiam) (emphasis in

 8   original) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

 9       The agency found that Jin’s testimony was incredible,

10   in part, because his testimony that he was hospitalized

11   after a severe beating for his practice of Falun Gong was

12   omitted from both his asylum application and a letter from

13   his parents.   Jin contends that his failure to include his

14   hospitalization in his asylum application was not a valid

15   basis for finding him incredible.    However, as Jin’s claim

16   that he was hospitalized after being beaten by Chinese

17   police implicated the degree of alleged harm that he

18   suffered, an essential element of his claim, Jian Qiu Liu v.

19   Holder, 632 F.3d 820, 822 (2d Cir. 2011), his argument is

20   misplaced because his omission was sufficiently dramatic to

21   undermine his credibility, Xu Duan Dong v. Ashcroft, 406

22   F.3d 110, 111-12 (2d Cir. 2005).    Contrary to Jin’s


                                   3
 1   assertion, he was provided an opportunity to explain this

 2   omission during his hearing, and failed to provide a

 3   compelling explanation.     Majidi v. Gonzales, 430 F.3d 77,

 4   80-81 (2d Cir. 2005).     Jin’s related argument that the

 5   agency applied an inappropriately stringent standard in

 6   finding him incredible lacks merit because this case is

 7   governed by the amendments made to the Immigration and

 8   Nationality Act by the REAL ID Act of 2005. Xiu Xia Lin, 534

 9   F.3d at 163-64 (finding Secaida-Rosales v. INS, 331 F.3d

10   297, 307 (2d Cir. 2003), superseded by the REAL ID Act).

11       Jin further faults the agency for requiring additional

12   corroboration and failing to credit photographs he submitted

13   related to his Falun Gong practice.     However, the agency

14   permissibly required corroboration of Jin’s hospitalization,

15   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per

16   curiam), and his contradictory testimony about his failure

17   to corroborate that visit does not compel a contrary

18   conclusion, Majidi, 430 F.3d at 80-81.     Moreover, the agency

19   permissibly declined to credit photographs allegedly showing

20   Jin’s Falun Gong activities in the United States, especially

21   given his inability to provide testimony or a statement

22   regarding that activity.     See Xiao Ji Chen v. U.S. Dep’t of

23   Justice, 471 F.3d 315, 342 (2d Cir. 2006).

                                     4
 1       Accordingly, as the only evidence of a threat to Jin’s

 2   life or freedom depended upon his credibility, the adverse

 3   credibility determination forecloses his claims for asylum,

 4   withholding of removal, and CAT relief.    See Paul v.

 5   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17




                                    5